 
 
II 
110th CONGRESS 1st Session 
S. 1175 
IN THE SENATE OF THE UNITED STATES 
 
April 19, 2007 
Mr. Durbin (for himself and Mr. Brownback) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To end the use of child soldiers in hostilities around the world, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Soldier Prevention Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)According to the September 7, 2005, report to the General Assembly of the United Nations by the Special Representative of the Secretary-General for Children and Armed Conflict, “In the last decade, two million children have been killed in situations of armed conflict, while six million children have been permanently disabled or injured. Over 250,000 children continue to be exploited as child soldiers and tens of thousands of girls are being subjected to rape and other forms of sexual violence.”. 
(2)According to the Center for Emerging Threats and Opportunities (CETO), Marine Corps Warfighting Laboratory, “The Child Soldier Phenomenon has become a post-Cold War epidemic that has proliferated to every continent with the exception of Antarctica and Australia.”. 
(3)Many of the children currently serving in armed forces or paramilitaries were forcibly conscripted through kidnapping or coercion, a form of human trafficking, while others joined military units due to economic necessity, to avenge the loss of a family member, or for their own personal safety. 
(4)Some military and militia commanders force child soldiers to commit gruesome acts of ritual killings or torture, including acts of violence against other children. 
(5)Many female child soldiers face the additional psychological and physical horrors of rape and sexual abuse, enslavement for sexual purposes by militia commanders, and severe social stigma should they return home. 
(6)Some military and militia commanders target children for recruitment because of their psychological immaturity and vulnerability to manipulation and indoctrination. Children are often separated from their families in order to foster dependence on military units and leaders. Consequently, many of these children suffer from deep trauma and are in need of psychological counseling and rehabilitation. 
(7)Child soldiers are exposed to hazardous conditions and are at risk of physical injury and disability, psychological trauma, sexually transmitted diseases, respiratory and skin infections, and often death. 
(8)On May 25, 2000, the United Nations adopted and opened for signature, ratification, and accession the Optional Protocol to the Convention on the Rights of the Child on the Involvement of Children in Armed Conflict (in this Act referred to as the Optional Protocol), which establishes 18 as the minimum age for conscription or forced recruitment and requires states party to ensure that members of their armed forces under the age of 18 do not take a direct part in hostilities. 
(9)On June 18, 2002, the Senate unanimously approved the resolution advising and consenting to the ratification of the Optional Protocol. 
(10)On December 23, 2002, the United States presented the ratified optional protocol to the United Nations. 
(11)More than 110 governments worldwide have ratified the optional protocol, establishing a clear international norm concerning the use of children in combat. 
(12)On December 2, 1999, the United States ratified International Labour Convention 182, the Convention concerning the Prohibition and Immediate Action for the Elimination of the Worst Forms of Child Labour, which includes the use of child soldiers among the worst forms of child labor. 
(13)On October 7, 2005, the Senate gave its advice and consent to the ratification of the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, Supplementing the United Nations Convention Against Transnational Organized Crime. 
(14)It is in the national security interest of the United States to reduce the chances that members of the United States Armed Forces will be forced to encounter children in combat situations. 
(15)Section 502B(a)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(a)(3)) provides that the President is directed to formulate and conduct international security assistance programs of the United States in a manner which will promote and advance human rights and avoid identification of the United States, through such programs, with governments which deny to their people internationally recognized human rights and fundamental freedoms, in violation of international law or in contravention of the policy of the United States as expressed in this section or otherwise. 
3.Child soldier definedIn this Act, consistent with the provisions of the Optional Protocol, the term child soldier— 
(1)means— 
(A)any person under age 18 who takes a direct part in hostilities as a member of governmental armed forces; 
(B)any person under age 18 who has been compulsorily recruited into governmental armed forces; 
(C)any person under age 16 voluntarily recruited into governmental armed forces; and 
(D)any person under age 18 recruited or used in hostilities by armed forces distinct from the armed forces of a state; and 
(2)includes any person described in subparagraphs (B), (C), and (D) of paragraph (1) who is serving in any capacity, including in a support role such as a cook, porter, messenger, medic, guard, or sex slave. 
4.Sense of CongressIt is the sense of Congress— 
(1)to condemn the conscription, forced recruitment or use of children by governments, paramilitaries, or other organizations in hostilities; 
(2)that the United States Government should support and, where practicable, lead efforts to establish and uphold international standards designed to end this abuse of human rights; 
(3)that the United States Government should expand ongoing services to rehabilitate recovered child soldiers and to reintegrate them back into their communities by— 
(A)offering ongoing psychological services to help victims recover from their trauma and relearn how to deal with others in nonviolent ways such that they are no longer a danger to their community; 
(B)facilitating reconciliation with their communities through negotiations with traditional leaders and elders to enable recovered abductees to resume normal lives in their communities; and 
(C)providing educational and vocational assistance; 
(4)that the United States should work with the international community, including, where appropriate, third country governments, nongovernmental organizations, faith-based organizations, United Nations agencies, local governments, labor unions, and private enterprise— 
(A)on efforts to bring to justice rebel organizations that kidnap children for use as child soldiers, including the Lord's Resistance Army (LRA) in Uganda, Fuerzas Armadas Revolucionarias de Colombia (FARC), and Liberation Tigers of Tamil Eelam (LTTE), including, where feasible, by arresting the leaders of such groups; and 
(B)on efforts to recover those children who have been abducted and to assist them in their rehabilitation and reintegration into communities; 
(5)that the Secretary of State, the Secretary of Labor, and the Secretary of Defense should coordinate programs to achieve the goals specified in paragraph (3), and in countries where the use of child soldiers is an issue, whether or not it is supported or sanctioned by the governments of such countries, United States diplomatic missions should include in their mission program plans a strategy to achieve the goals specified in such paragraph; 
(6)that United States diplomatic missions in countries in which governments use or tolerate child soldiers should develop, as part of annual program planning, strategies to promote efforts to end this abuse of human rights; and 
(7)that, in allocating or recommending the allocation of funds or recommending candidates for programs and grants funded by the United States Government, United States diplomatic missions should give particular consideration to those programs and candidates deemed to promote the end to this abuse of human rights. 
5.Prohibition 
(a)In generalSubject to subsections (b), (c), and (d), none of the funds appropriated or otherwise made available for international military education and training, foreign military financing, foreign military sales, direct commercial sales, or excess Defense articles by the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2006 (Public Law 109–102) or any other Act making appropriations for foreign operations, export financing, and related programs may be obligated or otherwise made available to the government of a country that is clearly identified by the Department of State in the Department of State's most recent Country Reports on Human Rights Practices as having governmental armed forces or government supported armed groups, including paramilitaries, militias, or civil defense forces, that recruit or use child soldiers. 
(b)Notification to countries in violation of the standards of this ActThe Secretary of State shall formally notify any government identified pursuant to subsection (a). 
(c)National interest waiver 
(1)WaiverThe President may waive the application to a country of the prohibition in subsection (a) if the President determines that such waiver is in the interest of the United States. 
(2)Publication and notificationThe President shall publish each waiver granted under paragraph (1) in the Federal Register and shall notify the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives of each such waiver, including the justification for the waiver, in accordance with the regular notification procedures of such Committees. 
(d)Reinstatement of assistanceThe President may provide to a country assistance otherwise prohibited under subsection (a) upon certifying to Congress that the government of such country— 
(1)has implemented effective measures to come into compliance with the standards of this Act; and 
(2)has implemented effective policies and mechanisms to prohibit and prevent future use of child soldiers and to ensure that no children are recruited, conscripted, or otherwise compelled to serve as child soldiers. 
(e)Exception for programs directly related to addressing the problem of child soldiers or professionalization of the military 
(1)In generalThe President may provide to a country assistance for international military education and training otherwise prohibited under subsection (a) upon certifying to Congress that— 
(A)the government of such country is implementing effective measures to demobilize child soldiers in its forces or in government supported paramilitaries and to provide demobilization, rehabilitation, and reintegration assistance to those former child soldiers; and 
(B)the assistance provided by the United States Government to the government of such country will go to programs that will directly support professionalization of the military. 
(2)LimitationThe exception under paragraph (1) may not remain in effect for more than 2 years following the date of notification specified in section 5(b). 
6.Reports 
(a)Preparation of reports regarding child soldiersUnited States missions abroad shall thoroughly investigate reports of the use of child soldiers. 
(b)Information for annual human rights reportsIn preparing those portions of the Human Rights Reports that relate to child soldiers, the Secretary of State shall ensure that such reports shall include a description of the use of child soldiers in each foreign country, including— 
(1)trends toward improvement in such country of the status of child soldiers or the continued or increased tolerance of such practices; and 
(2)the role of the government of such country in engaging in or tolerating the use of child soldiers. 
(c)Inclusion of information on violationsWhen the Secretary of State determines that a government has violated the standards of this Act, the Secretary shall clearly indicate that fact in the relevant Annual Human Rights Report. 
(d)Letter to CongressNot later than June 15 of each year for 10 years following the enactment of this Act, the President shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives— 
(1)a list of the countries receiving notification that they are in violation of the standards of this Act; 
(2)a list of any waivers or exceptions exercised under this Act; 
(3)justification for those waivers and exceptions; and 
(4)a description of any assistance provided pursuant to this Act. 
7.Report on implementation of ActNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives a report setting forth a strategy for achieving the policy objectives of this Act, including a description of an effective mechanism for coordination of United States Government efforts to implement this strategy. 
8.Training for foreign service officersSection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following new subsection: 
 
(c)The Secretary of State, with the assistance of other relevant officials, shall establish as part of the standard training provided after January 1, 2008, for officers of the Service, including chiefs of mission, instruction on matters related to child soldiers and the substance of the Child Soldier Prevention Act of 2007. . 
9.Effective date; applicabilityThis Act shall take effect 180 days after the date of the enactment of this Act and shall apply to funds obligated after such effective date. 
 
